DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Ortiz et al. (U.S. 2018/0167656). 
Regarding claims 1, 8, and 15, Ortiz discloses a method comprising: receiving, at a computer system from a first computing device of a first competitor and a second computing device of a second competitor, an e-sports challenge associated with a video game, (“Most commonly eSports can take the form of organized multiplayer video game competitions, particularly between professional players”, par. 0051), receiving at the first and second computer system of a first and second competitor, a stream of competition between the first and second competitor, the competition being to satisfy the e-sports challenge, (“a live sporting event being broadcast/streamed over flat panel displays screens streaming a live event”, par. 0023), from at least a first and second perspective, (“a system enabling selection of video programming from a select flat panel display in a venue where many screens and programs are being rendered (e.g., casino sports book), the determination of a match with programming and the availability of related data, and enabling access to data associated with programming displayed on a particular flat panel selected by a handheld device”, par. 0024), and receiving from an audience computing device of an audience member, a request to view at last one of the first, second, or a combination stream thereof, (“systems and methods for immersing spectators into live sporting events including multiplayer video gaming competitions such as eSports”, par. 0002). 
Regarding claims 2, 9, and 16, Ortiz discloses wherein the e-sports challenge comprises a wager amount in a currency, (“be authored to place wagers on live events where online gambling is authorized”, par. 0052). 
Regarding claims 3, 10, and 17, Ortiz discloses transmitting, in response to the audience member, a first stream to the audience computing device; receiving, from a second audience computing device of a second audience member, a second request from a to view only the first competitor stream; transmitting, in response to the second request, the first competitor stream to the second audience computing device as a second stream; receiving, from a third audience computing device of a third audience member, a second request from a to view only the second competitor stream;  16Attorney Docket 139454-511583transmitting, in response to the third request, the second competitor stream to the second audience computing device as a third stream; receiving, from a fourth audience computing device of a fourth audience member, a fourth request from a to view both the first competitor stream and the second competitor stream simultaneously; and transmitting, in response to the fourth request, a combination of the first competitor stream and the second competitor stream as a forth stream to the fourth audience computing device, (“a system deployed in a large venue such as a sports stadium that utilizes wireless infrastructure at the venue to broadcast available data associated with the sporting event, and aspects of the sporting event can also be streamed/displayed on flat panel displays that can be located throughout the large venue and can also enable access to the data associated with the sporting event taking place at the venue”, par. 0025). 
Regarding claims 4 - 7, 11 – 14, and 18 – 20, Ortiz discloses wherein at least one of advertisements or commercials are inserted into the first stream, the second stream, the third stream, and the fourth stream, (“advertising data (e.g., in the form of text ads or short video commercials) can be provided to handheld devices or other clients utilized by spectators”, par. 0072). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715